ORDER
PER CURIAM
Belvin Williams (“Movant”) appeals from the motion court’s judgment denying his motion for post-conviction relief following an evidentiary hearing. This Court affirmed his convictions of one count of assault in the first degree, one count of robbery in the first degree, and two counts of armed criminal action; he was sentenced to four consecutive terms of 30 years’ imprisonment. State v. Williams, 427 S.W.3d 259 (Mo. App. E.D. 2014). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).